DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zhi Yang Xue on 2/23/2021.
The application has been amended as follows: 
Claim 1, line 1, “cigarette, the atomizing” has been changed to -- cigarette having an atomizing--.
Claim 1, line 1, “includes” has been changed to --comprising--.
Claim 1, line 3, “the cigarette liquid” has been changed to -- a cigarette liquid--.
Claim 1, line 6, “the degree” has been changed to --a degree--.
Claim 1, line 8, “the first” has been changed to --a first--.
Claim 4, lines 4, 5, “controls circuit” have been changed to -- controls a circuit--.
Claim 4, line 5, “heating element” has been changed to --heating member--.
Claim 4, line 6, “element” has been changed to --member--.
Claim 4, line 6, “certain” has been deleted.
Claim 5, line 3, “controls circuit” has been changed to --controls the circuit --.
Claim 5, lines 3 and 4, “heating element” has been changed to --heating member--.
Claim 5, line 4, “certain” has been deleted.
Claim 6, line 6, both occurrences of “heating element” have been changed to --heating member--.
Claim 6, line 7, “certain” has been deleted.
Claim 7, lines 4 and 5, “controls circuit” has been changed to -- “controls the circuit” --.
Claim 7, lines 3 and 5, “heating element” has been changed to --heating member--.
Claim 8, line 3, “element” has been changed to -- member --.
Claim 8, line 10, “heating element” has been changed to --heating member--.
Claim 9, lines 5 and 6, “element” has been changed to --member--.
Claim 10, line 8 “controller, the first” has been changed to -- controller having--.
Claim 10, line 8, “is” has been deleted.
Claim 10, line 8 “controller, the first” has been changed to -- controller having--.
Claim 10, line 8, “is” has been deleted.
Claim 10, line 8 “the degree” has been changed to -- a degree--.
Claim 10, line 12, both occurrences of “control the” have been changed to --control a--.
Claim 10, line 13, both occurrences of “heating element” have been changed to --heating member--.
Claim 10, line 14, “certain” has been deleted.
Claim 12, lines 5 and 6, “element” has been changed to -member-.
Claim 12, line 6, “certain” has been deleted.
Claim 13, lines 5, 6 and 7, “element” has been changed to -member-.
Claim 13, line 6, “controls a” have been changed to -controls the-.
Claim 14, lines 4 and 10, “element” has been changed to -member-.
Claim 16, line 3, “the smoke liquid passage” has been changed to -the liquid passage-.
Claim 16, line 4, “smoke” has been deleted.
Claim 17, line 3, “spray” has been changed to -the spraying--.
Claim 18, line 3, “constitutes” has been changed to -define-.
Claim 18, line 5, “element” has been changed to -member--.
Claim 18, line 5, “members” has been changed to -member-.
Claim 18, line 5, “in the” has been changed to -in an--.
Claim 20, line 5, “smoke” has been changed to -cigarette-.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowances
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or suggest a control method of an electronic cigarette having an atomizing assembly comprising a first detecting device, a heating member, a liquid absorbing member, a controller and a pump body, the pump body is configured to supplying a cigarette liquid to the heating member, the heating member is for heating the cigarette liquid, the liquid absorbing member is for adsorbing excess cigarette liquid, the control method comprising: the first detecting device detects a degree of saturation of the liquid absorbing member, and feedback to the controller; the controller compares the degree of saturation of the liquid absorbing member with a first threshold value; and  when the degree of saturation is greater than or equal to the first threshold value, the controller controls the liquid absorbing member to maintain the current degree of saturation or to control the degree of saturation of the liquid absorbing member to be reduced as required by this claim. 
Regarding claim 10, the prior art does not disclose or suggest an electronic cigarette, comprising: a controller having a first detecting device configured to detect a degree of saturation of a liquid absorbing member and feedback to the controller, the controller is configured to compares the degree of saturation of the liquid absorbing member with a first threshold value stored in advance; when the degree of saturation is greater than or equal to the first threshold value, the controller is configured to control a circuit between a pump body and  power sources to be opened, and/or control a circuit between a heating member and the power source to be connected to make the heating member operates for a period of time as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cameron et al. (US 9888723), Qui (US 20150173124), Reevell (US 20170135404), Wensley et al. (US 20180343925), Qui (US 20190223507), Qui (US 20180279688), Wensley et al.  (US 20160213065), Hawes et al. (US 10390563) discloses an electronic cigarette similar to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harshad C. Patel whose telephone number is 571-272-8289.  The examiner can normally be reached M - F; 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached at 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831